The opinion of the court was delivered by
Gibson, C. J.
The act of the 30th March, 1811, requires an appeal from the Auditor General to be accompanied with a specification.of the appellant’s exceptions, and doubtless to indicate the very points to be determined by the court. As there is no reason to appeal in respect of points that are admitted, it would be flagrantly •unjust to permit the accountant to hold in reserve any thing that might have been allowed, had it been urged at the settlement, and thus subject the commonwealth to expense, and her officers to vexation without just cause. The exceptions contained in the defendant’s specification are not stated with precision, but they appear to be: 1. That the settlement was not on an account furnished. This appears not to have been pressed at the trial. 2. That it includes a period of more than one year. 3. That half of all the fees received in the whole period are charged, instead of the excess above fifteen hundred dollars, in any one fiscal year. These, therefore, are the only points which the court was competent to hear and determine.
At the trial, the defendant offered evidence of various other matters, which was rejected for want of notice, under the rule which requires a specification of special matters, before it can be received, under a general issue plea, on which he prayed for leave to plead the same matters specially, which was refused. It is unnecessary to enquire into the competency of these matters, on either of the grounds on which it was offered, as the fact that it is not included in the exceptions taken before the Auditor General, furnishes an ifisuperable objection to it on any ground. Perhaps the only ex-*257eeption legitimately urged at the trial, is that the account embraces a period of considerably more than a year. But whatever the law maybe in relation to the accounts of persons actually in office, the act of the 24th March, 1818, requires the Auditor General to settle the accounts of retired or displaced officers “from time to time.” Why the case of the defendant, whose appointment to the office, was subsequent to the passing of this act, should not be embraced by it, we are at a loss to discover. We therefore see no reason to disturb the verdict.
Judgment affirmed.